Order entered January 14, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-01342-CV

                        IN RE STEVEN B. AUBREY, Relator

               Original Proceeding from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-15-08135

                                       ORDER
                       Before Justices Myers, Schenck, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE